Title: From John Adams to Joseph Delaplaine, 30 December 1815
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy December 30. 1815

I have received your favour of Decr 24th. I have Settled the Plan with Mr Morse. You ask a Sketch of my Life.
I was born Octr 19. 1735 in Quincy then the North Parish in Braintree, my Father was John Adams, born in the same Parish My Grandfather was Joseph Adams Junior born in the same Parish, My great grandfather was Joseph Adams senior, and my Great Great grandfather was Henry Adams who came from England. These all lived died and were buried in this Parish as their Gravestones in the Congregational Church yard distinctly show to this day. My Mother was Suzanna Boylston a Daughter of Peter Boylston of Brokeline. I was educated partly at the public grammar school and partly at a private Accademy under Mr Joseph Marsh, both in this Parish. In 1751 I entered Harvard Colledge in Cambridge. In 1755 took my degree of Batchelor of Arts, and immediately undertook the Care of the Publick Grammar School in Worcester where I lived in the Family and Studied Law in the Office of James Putman, till 1758 when I took my Second Degree at Colledge and the Oath of an Attorney in Boston. In 1761 I was admitted a Barrister at Law in Boston in the Superiour Court of Judicature of the Province of Massachusetts Bay. In 1764 I married Abigail Smith a Daughter of the Reverend William Smith of Weymouth. In 1767 my Son John Quincy Adams was born in this Parish. In 1770 I was a Representative of the Town of Boston in the Legislature of the Province. From 1774 to 1778 I was a Member of Congress. In 1778 I was sent to France as a Minister Plenipotentiary. In 1779 I was a Member of the Convention for forming the Constitution of Massachusetts; and in the same year sent to Europe, a second time to treat of Peace and Commerce with Great Britain. In 1782 I signed the Treaty with the States General of the United Provinces; and on the 30th of November the same year the Preliminaries and on the 3d of September 1783 the Definitive Treaty of Peace with Great Britain. In 1785 I was sent as Minister to Saint James’s and remained there till 1788 In 1789 I was Vice President and continued in that office till 1797 when I was chosen President. In 1801 I was turned out and had very nearly escaped being succeeded by Aaron Burr. For some years I was an unworthy President of the American Accademy of Arts and Sciences and of the Society for promoting Agriculture in Massachusetts.
If these Egotisms are not enough to satisfy you, I will answer any question you may please to ask me. I would not have committed these to Writing if I had not been represented as a Spaniard and in public Volumes as a Scotchman, and in other Writings as an Englishman and as every Thing else but what I am and always was.
The late Governor Samuel Adams was not my Brother. He was no nearer related to me than a Second Cousin. We had the same great grandfather. John was my Father, Joseph Junior was my grandfather, the oldest son of Joseph Adams Senior my Great Father. Governor Adams was the Son of Samuel Adams of Boston, the Grandson of John Adams of Boston and the Great Grandson of Joseph Adams Senior of this Parish now called Quincy, who was the common Ancestor of Us both.
You ask me other questions somewhat embarrassing because they require an History of my Life for Seventy years. My Answers must be Summary
In 1745 when Louisburg was conquered I took a decided part against France and Great Britain too for her ungrateful, unjust contemptuous and insolent conduct towards my Countrymen.
In 1755 I took a decided part against France and Great Britain too; thoroughly disgusted with the Folly the Ignorance, the Cowardice or Treachery of her Conduct of the War against Canada, This Indignation was much increased by her degrading Treatment of our Troops through the whole War.
In 1760 and 1761, upon the first appearance of the Design of Great Britain to deprive Us of our Liberties by Asserting the Souvereign Athority of Parliament Over Us, I took a decided Part against her, and have persevered for Fifty five Years in opposing and resisting to the Utmost of my power, every Instance of her Injustice, and arbitrary Power, towards Us. I am, sir with much respect / your humble Servant

John Adams
P.S. I have good Reasons to believe that Dr Rush has left among his Manuscripts a sketch of me.  If that amiable Family will permit you to have access to it, you have my consent though I know not a Word of it, to publish the whole or any part of it.


J. A.